The opinion of the Court was delivered by
Rogers, J.
It cannot now be questioned that a defendant may allege defect of title, in the whole or in part, as a defence in a suit brought by a vendor against a vendee to recover unpaid purchase *493money. This principle, which was first ruled in Steinhour v. Wilmer, 1 Serg. & Rawle 438, has been since affirmed in Hart v. Porter, 5 Serg. & Rawle 200, and in other cases to which it is unnecessary particularly to refer. Although this principle, as applied to private contracts, is undoubted, yet it has never been understood, either by the profession or the public, to be applicable to judicial sales. In Friedly v. Secily, 9 Serg. & Rawle 156, it was ruled, that a sheriff’s sale cannot be objected to by the purchaser, merely on the ground of defect of title; but that in all such cases it is binding, except where there be fraud or misdescription of the property in some material respect. It was also ruled in the same case, that a purchaser cannot object to a sheriff’s sale because of a defect of title of which he had notice. That, therefore, when he has bought, after being publicly notified at the sale of such defect, he cannot give evidence of want of title, in a suit brought against him for the purchase money. The doctrine of Steinhour v. Wilmer does not extend to judicial sales ; nor has it been contended by any one that the usage asserted and maintained by Justice Yeates extended to them. At a judicial sale, the interest of the debtor, and no more, is sold. The purchaser acquires the title such as he held it. There is no warranty,of title ; and if the vendee of the sheriff purchases without a sufficient examination, it is his fault, and is a matter, with which the debtor has no concern. He agrees to run the risk of the title. The rule- is caveat emptor.
What, then, was the interest which Christian Whisler’s heirs had in these premises at the time of the sale by the administrator 1 for whatever that interest was, and no more, was acquired by the purchaser; and as to this question, since the decision of the court of common pleas, which was affirmed in error, there is neither doubt nor difficulty. I refer to the decision of the court in the amicable actions of the 8th of September 1832, between Samuel Alexander, who was the assignee of the purchaser at the sheriff’s sale, and John Bashore, together with Jacob Moltz and John Snevely, administrator of Christian Whisler. The judgment was rendered for the plaintiff for the oil-mill and lot of ground, &c., to be released on the payment of 1200 dollars, with interest from the 9th of December 1828. This is, in substance, an affirmation of the decision of the arbitrators, in the amicable action of the 8th of March 1828, between John Whisler and John Snevely, the administrator. By this decision the legal estate is adjudged to be in the heirs of Christian Whisler, but the equitable interest in the assignee of the purchaser at the sheriff’s sale. John Bashore, having succeeded by his purchase at the orphan’s court sale to all the interest of Christian Whisler in the premises, has a right to require a release of all Mr Alexander’s claim, on the payment of the 1200 dollars, with interest, as adjudged by the court. I do not understand that the plaintiff denies the general principle, as applicable to a sale by a sheriff but he argues that there is a difference between a sale by an administrator and a sheriff’s *494sale; between creditors, and the defendant in an execution and the heirs of an intestate. The law recognizes no such distinction. The reasons on which the court proceeded in a sheriff’s sale are fully stated in Friedly v. Secily, and are as applicable to the defendant in the execution as to the creditors. It would be manifestly unjust, as is there said, to release the purchaser from" his bid on account of a defective title, the very cloud which obscured its value, and not to relieve the defendant in the execution, when he was able to dissipate that cloud which sacrificed his property. The duties of both are plain. The purchaser must examine the title before he buys, and it is the interest of the defendant, as far as he can, to clear up any objections which may be made as to its validity. If the purchaser will not inquire, he must suffer for his confidence ; and if the defendant in the execution will be silent and not show his title, he must suffer for his obstinacy. When the sale is a fair one, it binds both the defendant and the purchaser. But it is.said that a sale by the administrator is not a judicial sale. But we conceive that a sale by an administrator, .under an order of the orphan’s court for payment of debt, is a judicial sale; and that the principles which govern the one are applicable to the other. As in the case of a sheriff’s sale, the purchaser takes only the interest of the heirs ; the administrator who makes the sale is but the officer of the court. The land is sold in pursuance of their order; it must be returned to them and receive their confirmation before the title is vested in the purchaser. The administrator makes no warranty of title, either for himself personally or the heirs; and it is understood that the one sells and the other buys the title as it is, and as it was vested in the intestate.
It is further said, that the purchaser was induced to purchase in consequence of the representations of the administrator. The administrator gave it as his opinion, that the 1200 dollars would be taken out of the purchase money; but this opinion was expressed after the sale and before confirmation. There is nothing like fraud in this; for no doubt this opinion was honestly entertained by Mr Snevely. It was the folly of the purchaser, who was fully aware that there were difficulties attending the title, to repose confidence in the judgment of a person as uninformed as himself.
It was the duty of the purchaser to inquire of those who were capable of giving him correct information; and if this had been done, and the facts had been duly presented to the orphan’s court, they would have had full power to relieve him by setting aside the sale.
Judgment affirmed.